DECISION AND JUDGMENT ENTRY
This matter is before the court on relator's petition for a writ of mandamus compelling respondent to correctly calculate relator's jail time credit.  Relator argues that he is entitled to an additional credit of one hundred eighty days.  For the reasons discussed below, relator's petition is dismissed.
Mandamus cannot be used to correct errors in calculations of jail time credit.  State Ex Rel. Hill v. Greene (Dec. 10, 1998), Cuyahoga App. No. 75433, unreported.  Relator had an adequate remedy at law through appeal.  State ex. rel. Corder v. Wilson (1991),68 Ohio App.3d 567, 573; Gregory v. Lucas County Common Pleas Court
(Dec. 7, 1998), Lucas App. No. L-98-1357, unreported.  "Mandamus cannot be used as a substitute to collaterally attack the confinement calculation." Gregory, supra.
Therefore, relator has failed to state a claim for relief in mandamus.  Accordingly, relator's action in mandamus is hereby ordered dismissed at relator's cost.
Melvin L. Resnick, J., Richard W. Knepper, P.J.,Mark L. Pietrykowski, J., CONCUR.